DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 1, 2020 and June 21, 2021 have been considered by the examiner.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
In claim 1, line 15, before “periphery”, delete “an” and insert “a”.
In claim 8, line 15, before “periphery”, delete “an” and insert “a”.
In claim 15, line 13, before “periphery”, delete “an” and insert “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (U.S. Patent Publication 2013/0335834).
With regard to independent claim 1, Tsai et al teaches an optical imaging lens (page 1, paragraph [0003]), from an object side to an image side in order along an optical axis comprising: a first lens element (Figure 7, element 410), a second lens element (Figure 7, element 420), a third lens element (Figure 7, element 430), a fourth lens element (Figure 7, element 440), a fifth lens element (Figure 7, element 450), and a sixth lens element (Figure 7, element 460), the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: an optical-axis region of the object-side surface of the first lens element is convex (page 9, paragraph [0108] and Figure 7, element 411); a periphery region of the image-side surface of the first lens element is convex (page 9, paragraph [0108] and Figure 7, element 412); a periphery region of the object-side surface of the second lens element is convex (page 9, paragraph [0109] and Figure 7, element 421); a[n] periphery region of the object-side surface of the third lens element is convex (page 9, paragraph [0110] and Figure 7, element 431); an optical-axis region of the image-side surface of the fourth lens element is convex (page 9, paragraph [0111] and 
With regard to dependent claim 2, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens wherein EFL is an effective focal length of the optical imaging lens and BFL is a distance from the image-side surface of the sixth lens element to an image plane along the optical axis, and the optical imaging lens satisfies the relationship: EFL/BFL≤4.000 (page 9, Table 7, wherein EFL=3.36  and BFL=1.118).
With regard to dependent claim 3, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens wherein TL is a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis, T2 is a thickness of the second lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis and G23 is an air gap between the second lens element and the third lens element along the optical axis, and the optical imaging lens satisfies the relationship: TL/ (T2+G23+T3)<3.500 (page 9, Table 7, wherein TL =3.707, T2=0.400, G23=0.245 and T3=0.462).
With regard to dependent claim 4, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens wherein TTL is a distance from the object-side surface of the first lens element to an image plane along the optical axis, T4 is a thickness of the fourth lens element 
With regard to dependent claim 7, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens wherein TL is a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis, EFL is an effective focal length of the optical imaging lens, T2 is a thickness of the second lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis, G23 is an air gap between the second lens element and the third lens element along the optical axis and G34 is an air gap between the third lens element and the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: (TL+EFL) / (T2+G23+T3+G34)≥4.000 (page 9, Table 7, wherein TL=3.707. EFL=3.36, T2=0.400, T3=0.462; G23=0.245 and G34=0.030).
With regard to independent claim 8, Tsai et al teaches an optical imaging lens (page 1, paragraph [0003]), from an object side to an image side in order along an optical axis comprising: a first lens element (Figure 7, element 410), a second lens element (Figure 7, element 420), a third lens element (Figure 7, element 430), a fourth lens element (Figure 7, element 440), a fifth lens element (Figure 7, element 450), and a sixth lens element (Figure 7, element 460), the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side 
With regard to dependent claim 9, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an optical imaging lens wherein EFL is an effective focal length of the optical imaging lens and AAG is a sum of five air gaps from the first lens element to the sixth lens element along the optical axis, and the optical imaging lens satisfies the relationship: EFL/AAG≥3.300 (page 9, Table 7, wherein EFL=3.36  and AAG=0.827).
With regard to dependent claim 10, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an optical imaging lens wherein ALT is a sum of thicknesses of all the six lens elements along the optical axis, EFL is an effective focal length of the optical imaging lens  and BFL is a distance from an image-side surface of the sixth lens element to the image plane along the optical 
With regard to dependent claim 12, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an optical imaging lens wherein ALT is a sum of thicknesses of all the six lens elements along the optical axis and AAG is a sum of five air gaps from the first lens element to the sixth lens element along the optical axis, and the optical imaging lens satisfies the relationship: ALT/AAG>3.000 (page 9, Table 7, wherein ALT=2.88 and AAG=0.827).
With regard to dependent claim 14, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an optical imaging lens wherein Fno is an f-number of the entire optical imaging lens and HFOV is the half field of view of the entire optical imaging lens, and the optical imaging lens satisfies the relationship: HFOV/Fno>19.900° (page 9, Table 7, wherein HFOV=40.0 deg. and Fno=2.40).
With regard to independent claim 15, Tsai et al teaches an optical imaging lens (page 1, paragraph [0003]), from an object side to an image side in order along an optical axis comprising: a first lens element (Figure 7, element 410), a second lens element (Figure 7, element 420), a third lens element (Figure 7, element 430), a fourth lens element (Figure 7, element 440), a fifth lens element (Figure 7, element 450), and a sixth lens element (Figure 7, element 460), the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: an optical-axis region of the object-side surface of the first lens element is convex (page 9, 
With regard to dependent claim 16, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical imaging lens wherein Tl is a thickness of the first lens element along the optical axis, T2 is a thickness of the second lens element along the optical axis, T3 is a thickness of the third lens element along the optical axis, T4 is a thickness of the fourth lens element along the optical axis, T5 is a thickness of the fifth lens element along the optical axis and T6 is a thickness of the sixth lens element along the optical axis, and the optical imaging lens satisfies the relationship: (T3+T4+T5+T6) / (T1+T2)>1.900 (page 9, Table 7, wherein T1=0.298, T2=0.400, T3=0.462, T4=0.260; T5=0.350 and T6=1.110).
With regard to dependent claim 17, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical imaging lens wherein AAG is a sum of five air gaps from the first lens element to the sixth lens element along the optical axis and TTL is a distance from the object-side surface of 
With regard to dependent claim 18, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical imaging lens wherein ALT is a sum of thicknesses of all the six lens elements along the optical axis, T1 is a thickness of the first lens element along the optical axis, T2 is a thickness of the second lens element along the optical axis and G12 is an air gap between the first lens element and the second lens element along the optical axis, and the optical imaging lens satisfies the relationship: ALT/ (T1+G12+T2) ≥3.000 (page 9, Table 7, wherein ALT=2.88, T1=0.298, G12=0.061 and T2=0.400).
With regard to dependent claim 19, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical imaging lens wherein ALT is a sum of thicknesses of all the six lens elements along the optical axis, BFL is a distance from an image-side surface of the sixth lens element to the image plane along the optical axis, T4 is a thickness of the fourth lens element along the optical axis, T5 is a thickness of the fifth lens element along the optical axis and G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis, and the optical imaging lens satisfies the relationship: (ALT+BFL) / (T4+G45+T5) ≥3.700 (page 9, Table 7, wherein ALT=2.88, BFL=1.118, T4=0.260, T5=.350 and G45=0.030).
With regard to dependent claim 20, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical imaging lens wherein AAG is a sum of five air gaps from the first lens element to .

Allowable Subject Matter
Claims 5, 6, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to dependent claims 5 and 6, although the prior art teaches an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element, the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: an optical-axis region of the object-side surface of the first lens element is convex; a periphery region of the image-side surface of the first lens element is convex; a periphery region of the object-side surface of the second lens element is convex; a[n] periphery region of the object-side surface of the third lens element is convex; an optical-axis region of the 
With regard to dependent claims 11 and 13 although the prior art teaches an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element, the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: an optical-axis region of the object-side surface of the first lens element is convex; a periphery region of the image-side surface of the first lens element is convex; a periphery region of the image-side surface of the second lens element is concave; a[n] periphery region of the object-side surface of the third lens element is convex; an optical-axis region of the image-side surface of the fourth lens element is convex; the fifth lens element has positive refracting power; and the sixth lens element has positive refracting power; wherein only the above-mentioned six lens elements of the optical imaging lens have refracting power, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expression: TL/(T3+T4)≤4.000, as defined and claimed in dependent claim 11; or TTL/(G12+T2+G56)≥8.000, as defined and claimed in dependent claim 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (U.S. Patent Publication 2016/0004039), Shih (U.S. Patent Publication 2018/0045919) and Chen et al (U.S. Patent Publication 2019/0219795) all teach imaging lens systems comprising six lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
22 March 2022